Citation Nr: 1710917	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include bipolar disorder, anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1997 to September 2004. 

This matter is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified at a hearing before a Veterans Law Judge who is no longer available to decide his appeal.  In November 2015 correspondence, the Veteran was advised of that fact and offered the opportunity to have another hearing before a different judge. The Veteran did not respond, permitting the Board to proceed with adjudicating his appeal without prejudice to the Veteran.

The claim was previously remanded several times, most recently in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The claim was most recently remanded to attempt to obtain any available records pertaining to inservice mental health treatment and then to obtain an opinion.  An April 2016 memorandum details steps taken to obtain any additional inservice treatment records and that no such records were found.  

The Board finds that a remand is necessary in order to obtain an adequate VA examination.  Pursuant to the most recent remand, the Veteran was afforded a VA examination in April 2016, after which the examiner provided an opinion that the Veteran's unspecified anxiety disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness. The VA examiner's rationale was that the disorder is better accounted for by financial problems and the Veteran's response patterns on the MMPI-2 were indicative of someone who tended to exaggerate symptoms.

However the remand instructions directed the VA examiner to consider "any other mental health treatment records associated with the claims file ..." The remand then listed the six diagnoses noted in the record since filing the Veteran filed his claim in June 2008. The list comprised of 1) Anxiety Disorder, Not Otherwise Specified, 2) Alcohol Dependence, 3) Major Depressive Disorder, 4) PTSD, Chronic (civilian), 5) Bipolar Disorder, and 6) Unspecified Anxiety Disorder.  The examiner did not indicate whether any of those diagnosed conditions are likely related to service. 

As a result the remand instructions are not were not complied with.  Where the remand orders of the Board or courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1988). 

Furthermore, in the VA examination, the examiner states in his rationale, that the Veteran's alcohol use disorder was not service connected because the "Veteran's substance "abuse' problems as indicated by substance abuse treatment [records] started in 2008." The rationale does not explain how or why the alcohol and cannabis use disorder does or does not relate to any of the Veteran's psychiatric diagnoses. Moreover, the rationale does not indicate that the examiner took into consideration whether alcohol use disorder and cannabis use disorder could be secondary to any of the psychological disorders the Veteran was previously diagnosed with.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the VA examiner who conducted the April 2016 VA examination for the Veteran's psychiatric disorder claim, if available. If that examiner is not available or otherwise determines that an opinion cannot be provided without an examination, one should be scheduled.  The claims file and copies of all pertinent records should be forwarded to the examiner for review.  

After reviewing the claims file, especially taking note of the in-service evidence of reports of mental health problems and treatment, as well as a diagnosis of generalized anxiety disorder in August 2004, and any other mental health treatment records associated with the claims file after this remand, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently diagnosed psychiatric disorder(s) was incurred in or otherwise related to the Veteran's active military service.

Diagnoses of record since the Veteran filed his claim in June 2008 include:
(1) Anxiety Disorder, Not Otherwise Specified (January 27, 2007 Mental Health History and Physical Note).
(2) Alcohol Dependence (January 27, 2007 Mental Health History and Physical Note).
(3) Major Depressive Disorder, Recurrent (July 3, 2008 Mental Health Attending Note).
(4) PTSD, Chronic (civilian) (May 5, 2009 Mental Health Attending Note).
(5) Bipolar Disorder (November 22, 2008 VA Initial PTSD Examination).
(6) Unspecified Anxiety Disorder (June 2, 2014 VA Initial PTSD Examination).

With regard to the diagnosis of Alcohol Dependence, it is noted that the progressive and frequent use of alcohol to the point of addiction will be considered to be willful misconduct, which is not entitled to disability compensation. 38 C.F.R. §§ 3.301 (c)(3), 3.303. However, service connection may be warranted if such abuse is a secondary result of a service-connected disability. 38 C.F.R. § 3.310. Consequently, the examiner should opine if it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's Alcohol Dependence is proximately due to, the result of or aggravated by any service-connected disability (to include any psychiatric disorder considered in this examination).

The examiner should provide a complete rationale for all opinions. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, the RO should again review the veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

